Citation Nr: 1011448	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-36 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1972.  The Veteran died in March 2007.  The 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.


FINDINGS OF FACT

1.  The Veteran's death certificate, issued on March [redacted], 
2007, cited the Veteran's cause of death as congestive heart 
failure, with a duration of 30 years.  There were no other 
significant conditions cited as contributing to death.

2.  At the time of the Veteran's death, service connection 
was in effect for shell fragment wound of the left buttock, 
muscle group XVII, with tender scar, evaluated at 10 percent 
disabling.

3.  Congestive heart failure was not shown during active 
service or during the years following service, nor were any 
other cardiovascular problems.

4.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.

CONCLUSION OF LAW

Service connection for the Veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection is warranted 
for the cause of the Veteran's death.  Specifically, she 
asserts that the Veteran's congestive heart failure was 
incurred in or caused by service.

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

The Veteran's certificate of death indicates that he died in 
March 2007 at the age of 59.  The death certificate lists the 
cause of his death as congestive heart failure, with a 
duration of 30 years.  No other conditions were cited as 
contributing to death, providing some evidence against this 
claim (as this problem not was indicated in service).

At the time of the Veteran's death, service connection was in 
effect for shell fragment wound of the left buttock, muscle 
group XVII, with tender scar, evaluated at 10 percent 
disabling.  

Service connection was not in effect for any other 
disabilities, providing more limited evidence against this 
claim.  Notably, the Veteran was denied service connection 
for atherosclerotic heart disease status post myocardial 
infarctions and coronary artery bypass graft during his 
lifetime, in an April 2005 rating decision.  The Veteran was 
also denied service connection for hypertension associated 
with the shell fragment wound of the left buttock during his 
lifetime, in an October 2005 rating decision.  The Veteran 
did not appeal either of these decisions.

The Veteran's service treatment records (STRs) do not show 
that he was ever diagnosed with any cardiovascular problems 
while in service.  The Board finds that the STRs provide more 
evidence against this claim.

The post-service medical evidence consists of a variety of 
medical records indicating treatment for several medical 
problems, including the non-service-connected cardiovascular 
disease many years after service.  However, there is no 
medical evidence connecting the cardiovascular disease to 
service or the service connected problem.  No additional 
medical evidence was submitted in support of this claim.

The Board finds that the post-service records provide 
evidence against this claim, failing to show or indicate a 
connection between the Veteran's death and service or a 
service connected disorder. 

The Veteran was not treated for, or diagnosed with, any 
cardiovascular problems during service.  The death 
certificate indicates that there was a 30 year interval 
between the onset of congestive heart failure and the time of 
the Veteran's death.  This would therefore place the onset of 
congestive heart failure in 1977, which is approximately 5 
years after separation from service.  Thus, even if relevant 
medical treatment were shown during service, this period 
without treatment is evidence that there was not a continuity 
of symptomatology, and it weighs against the claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints). 

Furthermore, there is no evidence of any congestive heart 
failure or other cardiovascular condition that was manifest 
to a compensable degree within one year of separation from 
service to warrant service connection under 38 C.F.R.  
§§ 3.307, 3.309.  The Board finds that the evidence is 
probative against a direct service connection for the cause 
of death.

Private records from Schumpert Medical Center and 
Cardiovascular Associates indicate that the Veteran was in 
good health before suffering a heart attack in February 1981.  
He underwent a two vessel coronary artery bypass graft in 
March 1981.  Indeed, a VA discharge summary at the time of 
the Veteran's death noted the Veteran's statement of having 
"had heart problems since age 33", which would indeed place 
the onset of the cardiovascular condition in 1981, 
approximately 9 years after separation from service, 
providing more evidence against this claim.

The Board finds that the post-service treatment records 
provide evidence against this claim overall, failing to show 
or indicate that the Veteran's health care providers during 
the Veteran's lifetime believed that there was a connection 
between his death and service or a service connected 
disorder. 

The Board must find that the preponderance of the evidence is 
against the claim that the Veteran's cause of death 
(congestive heart failure) was related to his service.  The 
Board finds that the medical evidence that supports this 
claim is clearly outweighed by the medical evidence against 
his claim.  In this regard, it is important to note that the 
Veteran was not service connected for cardiovascular disease 
and the service and post-service treatment records clearly 
provide evidence against such a finding.

The Board has considered the appellant's and her 
representative's written statements, submitted in support of 
the argument that the Veteran's cause of death should be 
service connected.  However, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection".  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

Cardiovascular disease is not capable of lay diagnosis, and 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to medical causation 
related to service many years ago.  The Board has therefore 
determined that the appellant's written testimony is 
outweighed by the service treatment records (which do not 
show that the Veteran had any cardiovascular problems during 
service), and the post-service medical evidence (indicating 
cardiovascular disease that began several years after 
service, and not indicating evidence associating the cause of 
death with service), and that this evidence shows that 
service connection is not warranted for the Veteran's cause 
of death.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Similarly, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Applicable to the appellant's claim, is the statement of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), in footnote 4 of the Jandreau decision, that 
"[s]ometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer."  Id.  
Here, the appellant seeks to offer an opinion as to the 
etiology of the Veteran's congestive heart failure.  She has 
not demonstrated the requisite medical knowledge to render an 
opinion as to so complex an issue.  Hence, her opinion in 
this regard is not competent evidence.  

In any event, the Board must find that the appellant's 
statements and evidence are outweighed by the service and 
post-service medical record, which the Board finds clearly 
provides evidence against this claim, indicating that death 
was caused by a disability that began many years after 
service with no connection to service. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).

Duties to notify and to assist

When addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in November 2007 and May 2008.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
claim.  However, the Board finds that the evidence, which 
reveals that the Veteran did not have the disability that 
caused death during service and does not reflect competent 
evidence showing a nexus between service and the disorder at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

As service and post-service medical records provide no basis 
to grant this claim, and in fact provide evidence against 
this claim, the Board finds no basis for a VA examination or 
medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.

The appellant and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced her in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  




ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


